 

Exhibit 10.6

 

TIVITY HEALTH, INC.

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

2019 INTEGRATION BONUS PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

This 2019 INTEGRATION BONUS PERFORMANCE STOCK UNIT AWARD AGREEMENT (the
“Agreement”), dated April 15, 2019 (the “Grant Date”), is by and between Tivity
Health, Inc., a Delaware corporation (the “Company”), and GRANTEE (the
“Grantee”), under the Company’s Amended and Restated 2014 Stock Incentive Plan
(the “Plan”). Terms not otherwise defined herein shall have the meanings given
to them in the Grantee’s employment agreement or offer letter with the Company
(as may be amended from time to time, the “Employment Agreement”), if
applicable, or in the absence of an Employment Agreement or if not defined in an
Employment Agreement, then the meanings given to them in the Plan.

 

Section 1.Performance Stock Unit Award; Cumulative Synergies. Grantee is hereby
granted NUMBER OF UNITS performance stock units (the “Target Award”) under the
Plan. The specific number of performance stock units earned will be determined
in accordance with Exhibit A hereto (the “Performance Stock Units”). Each
Performance Stock Unit represents the right to receive one share of the
Company’s Common Stock, $.001 par value (the “Stock”), subject to the terms and
conditions of this Agreement and the Plan. The Compensation Committee (the
“Committee”) shall determine the level of achievement of the Cumulative
Synergies as defined in Exhibit A hereto and the resulting number of Performance
Stock Units that have been earned; the Committee shall make those determinations
as soon as practicable after the last day of the Performance Period (as defined
in Exhibit A hereto) (such last day, the “End Date of the Performance Period”).
Any Performance Stock Units that are not earned shall be immediately forfeited
as of the End Date of the Performance Period.

 

Section 2.Vesting of the Award; Settlement of the Award. Except in connection
with termination of employment as provided in Section 3 below, 100% of the
Performance Stock Units determined by the Committee to be earned pursuant to
Section 1 hereof will vest on December 31, 2021 (the “Vesting Date”). At or
promptly following the Vesting Date (and in no event later than seventy-five
(75) days following the Vesting Date), the Company shall issue, in its
discretion, (a) one share of Stock (in the aggregate, such shares, the
“Distributed Shares”), (b) cash in an amount equal to the closing stock price
per share of the Stock on the Vesting Date (or if the Vesting Date is not a
trading day, then on the last trading day immediately preceding the Vesting
Date) or (c) a combination of cash and Stock (as described in this Section 2),
to the Grantee (or Grantee’s estate or personal representative, as applicable)
in settlement of each earned and vested Performance Stock Unit. The Distributed
Shares, if any, shall be represented by a certificate or by a book-entry. In no
event may the Grantee, directly or indirectly, designate the calendar year of
the settlement of the Distributed Shares or cash.

 

Section 3.Termination of Employment.  

 

3.1.Termination by the Company without Cause. If Grantee’s employment with the
Company is involuntarily terminated by the Company for any reason other than
termination for Cause on or after April 15, 2020, then the number of Performance
Stock Units that will vest shall be the number of Performance Stock Units that
would have vested on the Vesting Date, provided that Grantee has executed a
release of claims in the form attached to the Employment Agreement, if
applicable, or, in the absence of an Employment Agreement, in the form
acceptable to the Company. Such number of Performance Stock Units shall be
settled in Stock (or cash as provided in Section 2) on the later of (a) the
forty-fifth (45th) day following such termination, or (b) seventy-five (75) days
following the End Date of the Performance Period. For purposes of this
Agreement, the term “Cause” shall have the meaning set forth in the Employment

 

 

--------------------------------------------------------------------------------

 

Agreement, if applicable, or, in the absence of an Employment Agreement, in the
Plan.

 

3.2. Other Termination. If (a) the Grantee’s employment with the Company
terminates prior to the Vesting Date for any reason other than as described in
Section 3.1 above or (b) if Grantee fails to execute any release of claims in
the form attached to the Employment Agreement if applicable, or, in the absence
of an Employment Agreement, in the form acceptable to the Company, then all
Performance Stock Units that have not vested prior to the date on which
Grantee’s employment is terminated will immediately thereupon be forfeited and
the Grantee shall have no further rights with respect to such Performance Stock
Units.


Section 4.Dividends and Voting Rights.

 

4.1Dividends. Until the Grantee is a holder of Distributed Shares hereunder, the
Company shall credit Grantee with cash dividend equivalents with respect to the
Performance Stock Units when the Company pays dividends to its stockholders on
shares of Common Stock in accordance with the terms set forth in the Plan. Such
dividend equivalents shall accumulate and be paid (in cash, without interest) to
the Grantee when (and only if) the Performance Stock Units to which they relate
vest and are settled in accordance with this Agreement. Dividend equivalents and
any amounts that may become distributable in respect thereof shall be treated
separately from the Performance Stock Units and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

4.2Voting Rights. Until the Grantee is a holder of Distributed Shares hereunder,
the Grantee shall have no voting rights with respect to the Stock underlying the
Performance Stock Units prior to the vesting of the Performance Stock Units and
the issuance of the Stock as set forth in Section 2.

 

Section 5.Restrictions on Transfer; Change in Control.

 

5.1General Restrictions. Grantee shall have no right to transfer Performance
Stock Units other than by will or by the laws of descent and distribution. The
terms of this Agreement shall be binding on the executors, administrators, heirs
and successors of the Grantee.

 

5.2.Change in Control.

 

(a)If in connection with a Change in Control, the acquiring corporation (or
other successor to the Company in the Change in Control) does not assume the
Performance Stock Units:

 

(i) if the Change in Control occurs after the End Date of the Performance
Period, the number of Performance Stock Units that would have vested on the
Vesting Date shall vest and be settled in Stock (or cash as provided in Section
2) issued to the Grantee immediately prior to such Change in Control; and

 

(ii)if the Change in Control occurs prior to the End Date of the Performance
Period, a number of Performance Stock Units shall vest and be settled in Stock
(or cash as provided in Section 2) issued to the Grantee immediately prior to
the Change in Control equal to the greater of (A) the Target Award, or (B) the
number of Performance Stock Units that would have vested pursuant to Exhibit A
on the Vesting Date (i.e., based on actual performance); provided, however that
for purposes of this Section 5.2(a)(ii)(B), (I) the End Date of the Performance
Period shall be deemed to be the date of the Change in Control, and (II) the
Cumulative Synergies shall be adjusted and determined by the Committee in its
sole discretion (such greater amount, the “Adjusted Award”).

 

2

 

--------------------------------------------------------------------------------

 

(b)If in connection with a Change in Control, the acquiring corporation  (or
other successor to the Company in the Change in Control) assumes the Performance
Stock Units, then the Vesting Date shall remain December 31, 2021 (or as
otherwise provided in Section 3 or this Section 5.2), and:

 

(i)if the Change in Control occurs after the End Date of the Performance Period,
the number of Performance Stock Units that are eligible to vest on the Vesting
Date shall remain the number that would have vested on the Vesting Date in the
absence of a Change in Control; and

 

(ii)if the Change in Control occurs prior to the End Date of the Performance
Period, the number of Performance Stock Units that shall be eligible to vest on
the Vesting Date shall be the Adjusted Award;

 

provided, that for purposes of this Section 5.2(b), if Grantee’s employment with
the Company (or its successor company) (i) is involuntarily terminated after
April 15, 2020 and within 12 months following such Change in Control for any
reason other than termination for Cause, or (ii) is terminated by the Grantee
for Good Reason after April 15, 2020 and within 12 months following a Change in
Control and Grantee is a party to an Employment Agreement that provides rights
to Grantee upon a termination for Good Reason, then subject to Grantee’s
execution of any release of claims set forth in the Employment Agreement, if
applicable, a number of Performance Stock Units equal to the Adjusted Award
shall vest upon Grantee’s termination of employment. For purposes of this
Section 5.2(b), “Good Reason” shall have the meaning set forth in the Employment
Agreement, if applicable.

 

Section 6.Restrictive Agreement. The Grantee shall be obligated to take all
steps necessary to comply with all applicable provisions with respect to
transfers of the Company’s securities imposed by the Company’s certificate of
incorporation, bylaws and insider trading policies and federal and state
securities laws, each as in effect from time to time, in exercising his or her
rights under this Agreement.  

 

Section 7.Performance Stock Units Award Subject to Recoupment Policy. The award
of, or any amount traceable to the award of, Performance Stock Units is subject
to the Company’s Compensation Recoupment Policy (the “Policy”) and shall be
subject to recoupment described in the Policy.

 

Section 8.Adjustment. In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, stock dividend, stock split or
other change in corporate structure affecting the Stock, the number of
Performance Stock Units subject to this Agreement, as well as the performance
criteria set forth on Exhibit A, shall be equitably and proportionately adjusted
by the Committee in accordance with the Plan (including compliance with Section
409A of the Code, if applicable) and the intent of this Agreement without
duplication of Section 4.

 

Section 9.Tax Withholding. The Company shall have the right to require the
Grantee to remit to the Company an amount necessary to satisfy any federal,
state and local withholding tax requirements attributable to the vesting and
payment of the Performance Stock Units prior to the delivery of the Distributed
Shares or cash, as applicable, or may withhold from the Distributed Shares an
amount of Stock having a Fair Market Value equal to such federal, state or local
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

Section 10.Plan. This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan that do not conflict with this
Agreement are also provisions of this Agreement. If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern. By signing this Agreement,
the Grantee confirms

3

 

--------------------------------------------------------------------------------

 

that he or she has received a copy of the Plan.

 

Section 11.Confidentiality, Non-Solicitation and Non-Compete.

 

(a) This Section 11(a) shall apply if Grantee has an Employment Agreement or a
Nondisclosure and Noncompete Agreement with the Company that contains
confidentiality, non-solicitation or non-compete covenants. In the event Grantee
breaches (as such breach is determined by the Company in its reasonable
discretion) any of the confidentiality, non-solicitation, or non-compete
covenants set forth in the Employment Agreement or any other agreement with the
Company to which Grantee is a party, the Performance Stock Units shall
immediately thereupon expire and be forfeited, and the Company shall be entitled
to seek other appropriate remedies it may have available in connection with such
breach.

 

(b) This Section 11(b) shall apply if Grantee does not have an Employment
Agreement or a Nondisclosure and Noncompete Agreement with the Company that
contains confidentiality, non-solicitation or non-compete covenants.  It is in
the interest of all colleagues to protect and preserve the assets of the
Company. In this regard, in consideration for granting the Performance Stock
Units and as conditions of Grantee’s ability to receive the Distributed Shares
or cash, as applicable, Grantee acknowledges and agrees that:

 

 

(i)

Confidentiality. In the course of Grantee’s employment, Grantee will have access
to trade secrets and other confidential information of the Company and its
clients.  Accordingly, Grantee agrees that, without the prior written consent of
the Company, Grantee will not, other than in the normal conduct of the Company’s
business affairs, divulge, furnish, publish or use for personal benefit or for
the direct or indirect benefit of any other person or business entity, whether
or not for monetary gain, any trade secrets or confidential or proprietary
information of the Company or its clients, including, without limitation, any
information relating to any business methods, marketing and business plans,
financial data, systems, customers, suppliers, policies, procedures, techniques
or research developed for the benefit of the Company or its
clients.  Proprietary information includes, but is not limited to, information
developed by the Grantee for the Company while employed by the Company.  The
obligations of the Grantee under this paragraph will continue after the Grantee
has left the employment of the Company.  Grantee agrees that upon leaving the
employment of the Company, Grantee will return to the Company all property and
confidential information in the Grantee’s possession and agrees not to copy or
otherwise record in any way such information.

 

 

(ii)

Non-Solicitation.  While employed by the Company and for a period of two years
thereafter, Grantee shall not, upon Grantee’s own behalf or on behalf of any
other person or entity, directly or indirectly:

 

 

-

hire or solicit to leave the employ of the Company any person employed by or
under contract as an independent contractor to the Company; or

 

 

-

contact, solicit, entice away, or divert any healthcare and/or well-being
support services, coaching or management business from any person or entity who
is a client or with whom the Company was engaged in discussions as a potential
client within one year prior to the date of termination of Grantee.

 

4

 

--------------------------------------------------------------------------------

 

 

(iii)

Non-Compete.  While employed by the Company and continuing during the period
while any amounts are being paid to Grantee by the Company and for a period of
18 months thereafter, Grantee will not own or be employed by or assist anyone
else in the conduct of any business (i) which is in competition with any
business conducted by the Company or (ii) which Grantee knows the Company was
actively evaluating for possible entry, in either case in the United States or
in any other jurisdiction in which the Company is engaged in business or has
been engaged in business during Grantee’s employment by the Company, or in such
jurisdictions where Grantee knows the Company is actively pursuing business
opportunities at the time of Grantee’s termination of employment with the
Company; provided that ownership of five percent (5%) or less of the voting
stock or other ownership interests of any business entity that is listed on a
national securities exchange shall not constitute a violation hereof.

 

In the event Grantee breaches any provisions of this Section 11(b), the
Performance Stock Units shall immediately expire, and the Company shall be
entitled to seek other appropriate remedies it may have available in connection
with such breach.

 

Section 12.Miscellaneous.

 

12.1.Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Performance Stock Units granted hereby and supersede any prior or
contemporaneous negotiations and understandings. The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Performance Stock Units, either orally or in writing, that are not included in
this Agreement or the Plan.

 

12.2.Employment. By establishing the Plan, granting awards under the Plan, and
entering into this Agreement, the Company does not give the Grantee any right to
continue to be employed by the Company or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan.  

 

12.3.Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.

 

12.4.Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.

 

12.5.Notice. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:   Tivity Health, Inc.

   701 Cool Springs Blvd

   Franklin, Tennessee 37067

 

To the Grantee:

GRANTEE

(Grantee name and address)

Address on File

 

at Tivity Health

 

12.6.Amendment. Subject to the restrictions contained in the Plan, the Committee
may amend the terms of this Agreement, prospectively or retroactively; provided,
that, subject to Section 8

5

 

--------------------------------------------------------------------------------

 

above, no such amendment shall impair the rights of the Grantee hereunder
without the Grantee’s consent, and provided further, that Grantee’s consent
shall not be required in the event any such amendment is beneficial to the
Grantee, as determined by the Committee.

 

12.7.Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.

 

12.8.Validity; Severability. If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein. If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.

 

12.9.Interpretation; Resolution of Disputes; Section 409A.

 

(a)It is expressly understood that the Committee is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee. Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

 

(b)Notwithstanding anything herein to the contrary, the Performance Stock Units
are intended to qualify as a “short-term deferral” pursuant to Section
1.409A-1(b)(4) of the U.S. Treasury Regulations and this Agreement shall be
interpreted consistently therewith. However, under certain circumstances,
administration of the Performance Stock Units may not so qualify, and in that
case, the Committee shall administer the grant and settlement of such
Performance Stock Units in strict compliance with Section 409A of the Code.
Further, notwithstanding anything herein to the contrary, if at the time of a
Participant’s termination of employment with the Company, the Participant is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of service is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) to the minimum extent necessary
to satisfy Section 409A of the Code until the date that is six months and one
day following the Participant’s termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code), if such
payment or benefit is payable upon a termination of employment. Each payment of
Performance Stock Units (and related dividend equivalent rights) constitutes a
“separate payment” for purposes of Section 409A of the Code. Notwithstanding any
other provision of this Agreement, if and to the extent that any payment under
this Agreement constitutes non-qualified deferred compensation under Section
409A of the Code, and is payable upon (i) the Grantee’s termination of
employment, then such payment shall be made or provided to the Grantee only upon
a “separation from service” as defined for purposes of Section 409A of the Code,
or (ii) a Change in Control, then such payment shall be made or provided to the
Grantee only upon a “change in the ownership”, a “change in effective control”
or a “change in the ownership of a substantial portion of the assets” of the
applicable corporation

6

 

--------------------------------------------------------------------------------

 

as defined for purposes of Section 409A of the Code. If the Performance Stock
Units constitute deferred compensation and are subject to Section 409A of the
Code, if a release is required for settlement of Performance Stock Units and if
the period in which to consider and revoke the release begins in one taxable
year and ends in a second taxable year, such settlement shall not occur until
the second taxable year.

 

12.10.Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representative and permitted assignees. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators, successors and assignees.  

 

[remainder of page intentionally left blank; signature page follows]

 

 




7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this 2019 Integration Bonus
Performance Stock Unit Award Agreement to be duly executed as of the day and
year first written above.

 

 

TIVITY HEALTH, INC.

 

[gw3bnjiiaadf000001.jpg]

 

Name:Donato Tramuto

Title:Chief Executive Officer

 

 

 

GRANTEE: GRANTEE

 

Online Grant Acceptance Satisfies

Signature Requirement

 

 

 

 

 

 

 

 

 

 

 

 